                        N THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

                                  DOCKET NO. 3:15CV627-GCM

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )
                                          )
Approximately $175,493.01 in funds seized )
from Direct Processing, LLC E*Trade       )             ORDER TO STAY
Account *3827; and                        )
                                          )
Approximately $4,238.75 in funds seized )
from Direct Processing, LLC Wells Fargo )
Account XXXXXX2315.                       )


        THIS MATTER is before the Court on the Joint Motion to Stay filed by the United States

of America, pursuant to 18 U.S.C. § 981(g)(1), and Claimants Jacqueline Okomba and Direct

Processing, LLC, through counsel, pursuant to 18 U.S.C. § 981(g)(2). The parties jointly request

that the Court stay all proceedings in this civil forfeiture case pending the completion of a related

criminal case filed against Ms. Okomba. For the reasons stated in the Joint Motion, this Court

finds good cause to stay this case and hereby stays the case. Upon conclusion of the related

criminal case, the parties are hereby directed to file a status report, notice, or motion to lift stay

notifying this Court of the conclusion of said case.

        SO ORDERED.
                                             Signed: January 10, 2019
